Citation Nr: 1235249	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In October 2007, the Board issued a decision which denied service connection for hepatitis C.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion. 

In March 2010 and February 2011, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, the appeal is again remanded to the RO.  


REMAND

The Veteran is seeking entitlement to service connection for hepatitis C.  He contends that he contracted the hepatitis C viral infection during service through exposure to blood and other bodily fluids in his capacity as a medic in Korea.  The Veteran's service personnel records confirm that he served as a medical specialist during his period of active duty service from March 1968 to March 1971.  

The Veteran was afforded a VA examination in August 2010, at which time he was diagnosed as having chronic hepatitis C.  The examiner noted that the Veteran did not report any needlestick incident while in service and denied any intravenous drug use, which was contrary to a report documented in medical treatment records dated in March 2001.  The examiner also noted that the Veteran reported being sexually 

active during his deployment to Korea, although the examiner concluded that this was "only a short span compared to his sexual lifespan during his civilian years in the US."  The examiner emphasized that widespread screening for hepatitis C was conducted in the United States in 1992, while no reports of screenings or transfusions were reported in the Veteran's claims file until August 2001 when he was diagnosed with hepatitis C.  Furthermore, the examiner indicated that medical literature reported that a patient who was infected with hepatitis C for many years may experience liver damage, whereas the Veteran in this case always had normal liver function.  A recent July 2010 liver study revealed stable hepatic hemangioma and benign hepatic cysts with no evidence of chronic liver damage.  Moreover, the examiner added that approximately 15 to 20 percent of people who get hepatitis C will clear the virus from their bodies without treatment and not develop a chronic infection.  Finally, the examiner noted that the Veteran had no chronicity or continuity of care from 1970 to September 2001, which, added to the above statistics, made it less likely than not that the Veteran contracted hepatitis C during his service in Korea.  

In December 2010, the Veteran's representative argued that some of the factual determinations noted in the August 2010 VA medical opinion were incorrect. Specifically, the Veteran's representative challenged the VA examiner's statement that the Veteran's liver showed no evidence of chronic liver damage.  In support of this assertion, the Veteran's representative pointed to an August 2009 VA hematology consult which noted that the Veteran had a high viral titer of 1.29 million, and had a 2005 liver biopsy which revealed "chronic active hepatitis with focal mild fibrosis portal expansion and other findings" and has hemangioma and hepatic cysts. 

In response, the Board obtained a supplemental VA medical opinion in December 2011 from the same physician who authored the August 2010 examination report.  The examiner reiterated that the Veteran denied any needlestick incident while in service, and that service treatment records were silent regarding any needlestick 

incident.  The examiner stated that the Veteran denied any intravenous drug use at the August 2010 examination, which was contrary to statements made by the Veteran in March 2001.  As such, the examiner indicated that she was unable to resolve this discrepancy without resorting to mere speculation.  The examiner again noted that the Veteran reported being sexually active during his deployment in Korea, which the examiner indicated was only a short span of time, less than 10 percent of his adult sex life span, compared to the 90 percent of his adult sex life span following service.  Moreover, the examiner cited a finding by the Center for Disease Control that although hepatitis can be spread through sexual contact, the risk of sexual transmission is believed to be low.  Other risk factors such as sharing razors or toothbrushes, medications associated with liver disease, alcohol use and abuse, blood transfusions prior to 1992, hemodialysis, tattoos, repeated body piercings, and intranasal cocaine use were not found in this Veteran.  Finally, the examiner noted that the Veteran was diagnosed with hepatitis C genotype 1B, which was most prevalent in the United States and Europe, while genotype 3 was most common in the Far East.  As such, the examiner again concluded that it was less likely than not that the Veteran contracted hepatitis C while stationed in Korea. 

In April 2012, the Veteran's representative again argued that some of the factual determinations noted in the December 2011 VA medical opinion were incorrect.  Specifically, the Veteran's representative argued that the examiner failed to address the prior evidence showing that the Veteran's liver was not normal.  The representative also referenced medical treatise information stating that the transmission of hepatitis C through mucous membrane exposure was possible, and criticized the examiner's opinion for failing to discuss the possibility that the Veteran could have been infected with hepatitis C while cleaning medical instruments in his capacity as an in-service medic.  Furthermore, the representative challenged the examiner's statement that the Veteran's sexual exploits during his time in Korea constituted only 10 percent of his adult sex life, especially in light of the Veteran stating that his sexual contacts in Korea constituted roughly 75 percent of his lifetime sexual contacts.  The representative additionally argued that the 

prostitutes with whom the Veteran had sexual relations in Korea would have been more likely to be infected with hepatitis C than the general population.  Lastly, the representative included medical literature showing that the Veteran's genotype 1B hepatitis has consistently been demonstrated to be the most prevalent type of hepatitis C in Korea.  

For these reasons, the Board finds that the December 2011 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

Specifically, in light of the previous VA examination report's conclusion that there was no evidence of chronic liver damage, the examiner is asked to explicitly address the significance, if any, of the August 2009 VA hematology consult which noted that the Veteran had a high viral titer of 1.29 million, as well as the 2005 liver biopsy which revealed "chronic active hepatitis with focal mild fibrosis portal expansion and other findings," hemangioma, and hepatic cysts.  The examiner is also asked to discuss the possibility that the Veteran could have been infected with hepatitis C while cleaning medical instruments in his capacity as an in-service medic, as well as the possibility of transmission through mucous membrane exposure.  In addition, the examiner should consider the Veteran's credible lay statements that his sexual contacts in Korea constituted roughly 75 percent of his lifetime sexual contacts, in light of the previous determination by the VA examiner that the Veteran's sexual exploits during his time in Korea constituted only 10 percent of his adult sex life.  Lastly, the examiner is asked to address the medical literature provided by the Veteran in April 2012 showing that the Veteran's genotype 1B hepatitis has consistently been demonstrated to be the most prevalent type of hepatitis C in Korea.  


Accordingly, the case is remanded for the following action:

1. The RO must obtain a supplemental VA medical opinion from a hepatologist as to whether the Veteran's current hepatitis C is related to his military service.  The claims file and all records on Virtual VA must be made available to the hepatologist, and the hepatologist must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The hepatologist must specify the dates encompassed by the Virtual VA records that were reviewed.  The hepatologist must review the previous examiner's three submitted medical articles received in January 2011, as well as the medical article entitled "Epidemiology of Hepatitis C Virus in Korea" submitted in April 2012.  In addition, the hepatologist must review and address each of the contentions made by the Veteran's representative in his April 2012 letter, including the contention that the Veteran's liver is not currently normal, citing evidence of a high viral titer of 1.29 million, chronic active hepatitis with focal mild fibrosis portal expansion and other findings, hemangioma, and hepatic cysts.  

Thereafter, based upon review of the entire evidence of record, the hepatologist must provide an opinion as to whether the Veteran's current hepatitis C is related to his military service.  In doing so, the hepatologist must indicate that the evidence of record, to include the evidence referred to herein, has been reviewed.  The hepatologist must also discuss the possibility that the Veteran was infected with hepatitis C while cleaning 

medical instruments in his capacity as an in-service medic, as well as the possibility of transmission through mucous membrane exposure.  In addition, the hepatologist must consider and discuss the Veteran's lay statements that his sexual contacts in Korea constituted roughly 75 percent of his lifetime sexual contacts.

A complete rationale for all opinions must be provided.  If the hepatologist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the hepatologist must provide the reasons why an opinion would require speculation.  The hepatologist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the hepatologist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular hepatologist.  The report must be typed. 

2.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must then readjudicate the issue on appeal, with consideration of all evidence received since the January 2012 supplemental statement of the case.  If the benefit sought on appeal remains denied, the 

Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


